         Case 2:16-cv-04329-GEKP Document 96-1 Filed 02/18/21 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                               PHILADELPHIA DIVISION

 JENNIFER SWEDA, ET AL.,

                                  Plaintiffs,
  v.                                                         No. 2:16-cv-4329-GEKP

 THE UNIVERSITY OF PENNSYLVANIA, ET
 AL.,

                                  Defendants.

                   [PROPOSED] ORDER GRANTING MOTION FOR
              PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT

       This litigation arises out of a class action alleging breaches of fiduciary duties and

prohibited transactions against the defendants under the Employee Retirement Income Security

Act of 1974 (ERISA), as amended, 29 U.S.C. § 1001, et seq., with respect to their management,

operation, and administration of The University of Pennsylvania Matching Plan, The University

of Pennsylvania Supplemental Retirement Annuity Plan, and The University of Pennsylvania

Basic Plan (all three plans collectively referred to as the “Plans”). The Defendants deny the

allegations, claims, and contentions of the Class Representatives, deny that they are liable at all

to the Settlement Class, and deny that the Settlement Class or the Plans have suffered any harm

or damage for which the Defendants could be held liable.

       In their Unopposed Motion for Preliminary Approval of Class Settlement, Plaintiffs seek

preliminary approval of a settlement of the claims asserted. The terms of the Settlement are set

out in a Class Action Settlement Agreement dated January 13, 2021, executed by the Settling

Parties and their counsel.

       The Court has considered the proposed Settlement. For purposes of this Order, if not defined

herein, capitalized terms have the definitions in the Settlement Agreement, which is incorporated
      Case 2:16-cv-04329-GEKP Document 96-1 Filed 02/18/21 Page 2 of 16




herein by reference. Having reviewed the Settlement Agreement and the accompanying and

supporting papers, it is ORDERED as follows.

      1.       Class Findings: Solely for the purposes of the Settlement, the Court finds that the

requirements of Rule 23 of the Federal Rules of Civil Procedure have been met as to the

Settlement Class, which is defined as:

               All persons who participated in the Plans at any time during the
               Class Period, including any Beneficiary of a deceased person who
               participated in one or more of the Plans at any time during the Class
               Period, and any Alternate Payee of a person subject to a Qualified
               Domestic Relations Order who participated in one or more of the
               Plans at any time during the Class Period. Excluded from the
               Settlement Class are each of the individual members of the
               Investment Committee during the Class Period.

               The Class Period is August 10, 2010 through January 14, 2021.

       A.      The Court finds that Rule 23(a)(1) is satisfied because there are over 20,000

       potential class members making joinder impracticable.

       B.      The Court finds that Rule 23(a)(2) is satisfied because there are one or more

       questions of fact and/or law common to the Settlement Class that can or would be

       resolved as to the Plan, not only as to individual participants, including: whether the

       fiduciaries to the Plan breached their duties; whether the Plans suffered losses resulting

       from each breach of duty; and what Plan-wide equitable and other relief, if any, the

       Court should impose in light of Defendants’ alleged breach of duty.

       C.      The Court finds that Rule 23(a)(3) is satisfied because the claims of the Class

       Representatives are typical of the claims of the Settlement Class because they all arise

       from a Plan-level course of conduct.




                                                2
      Case 2:16-cv-04329-GEKP Document 96-1 Filed 02/18/21 Page 3 of 16




       D.     The Court finds that Rule 23(a)(4) is satisfied because there is no conflict

       between Plaintiffs’ individual interests and the interests of the Settlement Class.

       Instead, they share the same objectives, share the same factual and legal positions, and

       share the same interest in establishing Defendants’ liability. Additionally, Class

       Counsel is qualified, reputable, and has extensive experience in ERISA fiduciary

       breach class actions such as this one.

       E.     The Court finds that, as required by Rule 23(b)(1), individual members of the

       Settlement Class pursuing their own claims could result in inconsistent or varying

       adjudications as to individual members of the Settlement Class that would establish

       incompatible standards of conduct for Defendants, and that adjudication as to

       individual class members would, as a practical matter, be dispositive of the interest of

       other members not parties to the individual adjudications, or would substantially impair

       or impeded those persons’ ability to protect their interests.

       F.        The Court finds that Rule 23(g) is satisfied because the law firm Schlichter

       Bogard & Denton, LLP, is capable of fairly and adequately representing the interests of

       the Settlement Class. Class Counsel has done substantial work on this case, including

       significant investigation, both before filing and thereafter, of the underlying merit of

       Plaintiffs’ claims alleged in the Class Action. Class Counsel is highly experienced in

       these types of cases and is knowledgeable of the applicable law.

      2.      Settlement Class Certification: The Court certifies the following class for

settlement purposes under Federal Rule of Civil Procedure 23(b)(1):

              All persons who participated in the Plans at any time during the
              Class Period, including any Beneficiary of a deceased person who
              participated in one or more of the Plans at any time during the Class


                                                 3
       Case 2:16-cv-04329-GEKP Document 96-1 Filed 02/18/21 Page 4 of 16




               Period, and any Alternate Payee of a person subject to a Qualified
               Domestic Relations Order who participated in one or more of the
               Plans at any time during the Class Period. Excluded from the
               Settlement Class are each of the individual members of the
               Investment Committee during the Class Period.

               The Class Period is August 10, 2010 through January 14, 2021.

      3.       Appointment of Class Representatives and Class Counsel: The Court appoints

the Class Representatives to represent the Settlement Class, and Schlichter Bogard & Denton,

LLP, as Class Counsel.

      4.       Preliminary Findings Regarding Proposed Settlement: The Court

preliminarily finds that:

       A.      The proposed Settlement resulted from extensive arm’s-length negotiations;

       B.      The Settlement Agreement was executed only after the parties engaged in

       substantial litigation for over four years and after settlement negotiations had continued

       within that period, including extensive telephonic and email communications;

       C.      Class Counsel has concluded that the Settlement Agreement is fair, reasonable,

       and adequate;

       D.      The Settlement is sufficiently fair, reasonable, and adequate to warrant sending

       notice of the Settlement to the Settlement Class; and

      5.       Fairness Hearing: A hearing is scheduled at the United States District Court for

the Eastern District of Pennsylvania, the Honorable District Court Judge Pratter presiding, at

____ a.m./p.m. on ________, 2021, [not before July 26, 2021 ] (the “Fairness Hearing”) to

determine, among other issues:

       A.      Whether the Settlement Agreement should be approved as fair, reasonable, and

       adequate;


                                                4
      Case 2:16-cv-04329-GEKP Document 96-1 Filed 02/18/21 Page 5 of 16




       B.     Whether the Settlement Notice and notice methodology were performed as

       directed by this Court;

       C.     Whether the motion for attorneys’ fees and costs to be filed by Class Counsel

       should be approved;

       D.     Whether an amount of compensation to Class Representatives should be

       approved; and

       E.     Whether the Administrative Expenses specified in the Settlement Agreement and

       requested by the Settling Parties should be approved for payment from the Gross

       Settlement Amount.

      6.      Establishment of Qualified Settlement Fund: A common fund is agreed to by

the Settling Parties in the Settlement Agreement and is hereby established and shall be known as

the Sweda v. Univ. of Pennsylvania Litigation Settlement Fund (the “Settlement Fund” or “Gross

Settlement Amount”). The Settlement Fund shall be a “qualified settlement fund” within the

meaning of Treasury Regulations § 1.468-1(a) promulgated under Section 468B of the Internal

Revenue Code. The Settlement Fund shall consist of $13,000,000 and any interest earned

thereon. The Settlement Fund shall be administered as follows:

       A.     The Settlement Fund is established exclusively for the purposes of: (i) making

       distributions to Class Representatives and the Settlement Class specified in the

       Settlement Agreement; (ii) making payments for all settlement administration costs and

       costs of notice, including payments of all Administrative Expenses specified in the

       Settlement Agreement; (iii) making payments of all Attorneys’ Fees and Costs to Class

       Counsel as awarded by the Court; and (iv) paying employment, withholding, income, and

       other applicable taxes, all in accordance with the terms of the Settlement Agreement and


                                                5
Case 2:16-cv-04329-GEKP Document 96-1 Filed 02/18/21 Page 6 of 16




this Order. Other than the payment of Administrative Expenses or as otherwise expressly

provided in the Settlement Agreement, no distribution shall be made from the Settlement

Fund until after the Settlement Effective Date.

B.     Within the time period set forth in the Settlement Agreement, Defendants or their

insurer(s) shall cause $2,000,000 to be deposited into the Settlement Fund.

C.     The Court appoints Angeion Group as the Settlement Administrator for providing

Settlement Notice, implementing the Plan of Allocation, and otherwise assisting in

administration of the Settlement as set forth in the Settlement Agreement.

D.     Defendants shall timely furnish a statement to the Settlement Administrator that

complies with Treasury Regulation § 1.468B-3(e)(2), which may be a combined

statement under Treasury Regulation § 1.468B-3(e)(2)(ii) and shall attach a copy of the

statement to their federal income tax returns filed for the taxable year in which

Defendants make a transfer to the Settlement Fund.

E.     Defendants shall have no withholding, reporting, or tax reporting responsibilities

with regard to the Settlement Fund or its distribution, except as otherwise specifically

identified herein. Moreover, Defendants shall have no liability, obligation, or

responsibility for administration of the Settlement Fund or the disbursement of any

monies from the Settlement Fund except for: (1) their obligation to cause the Gross

Settlement Amount to be paid; and (2) their agreement to cooperate in providing

information that is necessary for settlement administration set forth in the Settlement

Agreement.

F.     The oversight of the Settlement Fund is the responsibility of the Settlement

Administrator. The status and powers of the Settlement Administrator are as defined by


                                         6
Case 2:16-cv-04329-GEKP Document 96-1 Filed 02/18/21 Page 7 of 16




this Order and as approved in the Settlement Agreement.

G.     The Gross Settlement Amount caused to be paid by the Defendants and/or their

insurer(s) into the Settlement Fund in accordance with the Settlement Agreement, and all

income generated by that amount, shall be in custodia legis and immune from

attachment, execution, assignment, hypothecation, transfer, or similar process by any

person. Once the Settlement Fund vests, it is irrevocable during its term and Defendants

have divested themselves of all right, title, or interest, whether legal or equitable, in the

Settlement Fund, if any; provided, however, in the event the Settlement Agreement is not

approved by the Court or the Settlement set forth in the Settlement Agreement is

terminated or fails to become effective in accordance with its terms (or, if following

approval by this Court, such approval is reversed or modified), the parties shall be

restored to their respective positions in this case as of the day prior to the Settlement

Agreement Execution Date; the terms and provisions of the Settlement Agreement and

this Order shall be void and have no force and effect and shall not be used in this case or

in any proceeding for any purpose; and the Settlement Fund and income earned thereon

shall immediately be returned to the entity(ies) that funded the Settlement Fund.

H.     The Settlement Administrator may make disbursements out of the Settlement

Fund only in accordance with this Order or any additional Orders issued by the Court.

I.     The Settlement Fund shall expire after the Settlement Administrator distributes all

of the assets of the Settlement Fund in accordance with Article 6 of the Settlement

Agreement, provided, however, that the Settlement Fund shall not terminate until its

liability for any and all government fees, fines, taxes, charges, and excises of any kind,

including income taxes, and any interest, penalties, or additions to such amounts, are, in


                                           7
Case 2:16-cv-04329-GEKP Document 96-1 Filed 02/18/21 Page 8 of 16




the Settlement Administrator’s sole discretion, finally determined and all such amounts

have been paid by the Settlement Fund.

J.       The Settlement Fund shall be used to make payments to Class Members under the

Plan of Allocation set forth in the Settlement Agreement. Individual payments to Class

Members will be subject to tax withholding as required by law and as described in the

Class Notice and its attachments. In addition, all Class Representatives’ Compensation,

Administrative Expenses, and all Attorneys’ Fees and Costs of Class Counsel shall be

paid from the Settlement Fund.

K.       The Court and the Settlement Administrator recognize that there will be tax

payments, withholding, and reporting requirements in connection with the administration

of the Settlement Fund. The Settlement Administrator shall, in accordance with the

Settlement Agreement, determine, withhold, and pay over to the appropriate taxing

authorities any taxes due with respect to any distribution from the Settlement Fund, and

shall make and file with the appropriate taxing authorities any reports or returns due with

respect to any distributions from the Settlement Fund. The Settlement Administrator also

shall determine and pay any income taxes owing with respect to the income earned by the

Settlement Fund. Additionally, the Settlement Administrator shall file returns and reports

with the appropriate taxing authorities with respect to the payment and withholding of

taxes.

L.       The Settlement Administrator, in its discretion, may request expedited review and

decision by the IRS or the applicable state or local taxing authorities, with regard to the

correctness of the returns filed for the Settlement Fund and shall establish reserves to

assure the availability of sufficient funds to meet the obligations of the Settlement Fund


                                          8
Case 2:16-cv-04329-GEKP Document 96-1 Filed 02/18/21 Page 9 of 16




itself and the Settlement Administrator as fiduciaries of the Settlement Fund. Reserves

may be established for taxes on the Settlement Fund income or on distributions.

M.     The Settlement Administrator shall have all the necessary powers, and take all

necessary ministerial steps, to effectuate the terms of the Settlement Agreement,

including the payment of all distributions. Such powers include receiving and processing

information from Former Participants pertaining to their claims and investing, allocating

and distributing the Settlement Fund, and in general supervising the administration of the

Settlement Agreement in accordance with its terms and this Order.

N.     The Settlement Administrator shall keep detailed and accurate accounts of all

investments, receipts, disbursements and other transactions of the Settlement Fund. All

accounts, books, and records relating to the Settlement Fund shall be open for reasonable

inspection by such persons or entities as the Court orders. Included in the Settlement

Administrator’s records shall be complete information regarding actions taken with

respect to the award of any payments to any person, the nature and status of any payment

from the Settlement Fund, and other information which the Settlement Administrator

considers relevant to showing that the Settlement Fund is being administered, and awards

are being made, in accordance with the purposes of the Settlement Agreement, this Order,

and any future orders that the Court may find it necessary to issue.

O.     The Settlement Administrator may establish protective conditions concerning the

disclosure of information maintained by the Settlement Administrator if publication of

such information would violate any law, including rights to privacy. Any person entitled

to such information who is denied access to the Settlement Fund’s records may submit a

request to the Court for such information. However, the Settlement Administrator shall


                                         9
      Case 2:16-cv-04329-GEKP Document 96-1 Filed 02/18/21 Page 10 of 16




       supply such information to any claimant as may be reasonably necessary to allow him or

       her to accurately determine his or her federal, state, and local tax liabilities. Such

       information shall be supplied in the form and manner prescribed by relevant law.

       P.     This Order will bind any successor Settlement Administrator. The successor

       Settlement Administrator(s) shall have, without further act on the part of anyone, all the

       duties, powers, functions, immunities, and discretion granted to the original Settlement

       Administrator. Any Settlement Administrator(s) who is replaced (by reason other than

       death) shall execute all instruments, and do all acts, that may be necessary or that may be

       ordered or requested in writing by the Court or by any successor Settlement

       Administrator(s), to transfer administrative powers over the Settlement Fund to the

       successor Settlement Administrator(s). The appointment of a successor Settlement

       Administrator(s), if any, shall not under any circumstances require any of the Defendants

       to make any further payment of any nature into the Settlement Fund or otherwise.

      7.      Class Notice: The Settling Parties have presented to the Court proposed forms of

Settlement Notice, which are appended hereto as Exhibit 3 and Exhibit 4, respectively.

       A.     The Court finds that the proposed forms and the website referenced in the

       Settlement Notice fairly and adequately:

                    i. Describe the terms and effect of the Settlement Agreement and of the

                       Settlement;

                   ii. Notify the Settlement Class concerning the proposed Plan of Allocation;

                  iii. Notify the Settlement Class that Class Counsel will seek compensation

                       from the Settlement Fund for the Class Representatives, Attorneys’ Fees

                       and Costs;


                                                 10
Case 2:16-cv-04329-GEKP Document 96-1 Filed 02/18/21 Page 11 of 16




           iv. Notify the Settlement Class that Administrative Expenses related to the

                implementation of the Settlement will be paid from the Settlement Fund;

            v. Give notice to the Settlement Class of the time and place of the Fairness

                Hearing; and

           vi. Describe how the recipients of the Class Notice may object to any of the

                relief requested and the rights of the Settling Parties to discovery

                concerning such objections.

B.     The Settling Parties have proposed the following manner of communicating the

notice to Class Members: the Settlement Administrator shall, by no later than sixty (60)

days before the Fairness Hearing, cause the Settlement Notices, with such non-

substantive modifications thereto as may be agreed upon by the Settling Parties, to be

sent by electronic mail to all Class Members for whom the Settlement Administrator is

provided a current email address and mailed, by first-class mail, postage prepaid, to the

last known address of each member of the Settlement Class for whom there is no current

email address that can be identified through commercially reasonable means. The Court

finds that such proposed manner is the best notice practicable under the circumstances

and directs that the Settlement Administrator provide notice to the Settlement Class in the

manner described. Defendants shall cooperate with the Settlement Administrator by

providing or facilitating the provision of, in electronic format, the names, addresses,

email addresses (to the extent available), and social security numbers or other unique

identifiers of members of the Settlement Class. The names, addresses, email addresses (to

the extent available), and social security numbers or other unique identifiers obtained

pursuant to this Order shall be used solely for the purpose of providing notice of this


                                         11
      Case 2:16-cv-04329-GEKP Document 96-1 Filed 02/18/21 Page 12 of 16




         settlement and as required for purposes of tax withholding and reporting, and for no other

          purpose.

          C.     For any Settlement Notice returned as undeliverable, the Settlement Administrator

          shall utilize the provided social security number or other unique identifier to attempt to

          determine the current address of the person and shall mail notice to that address.

          D.     At or before the Fairness Hearing, Class Counsel or the Settlement Administrator

          shall file with the Court a proof of timely compliance with the foregoing requirements.

          E.     The Court directs Class Counsel, no later than sixty (60) days before the Fairness

          Hearing, to cause the Settlement Notice to be published on the Settlement Website.

         8.      Objections to Settlement: Any Class Member who wishes to object to the

fairness, reasonableness, or adequacy of the Settlement, to the Plan of Allocation, to any term of

the Settlement Agreement, to the proposed award of attorneys’ fees and costs, or to any request

for Class Representatives’ Compensation, must file an objection in the manner set out in this

Order.

          A.     A Class Member wishing to raise an objection to the Plan of Allocation, to any

          term of the Settlement Agreement, to the proposed award of attorneys’ fees and costs, or

          to any request for Class Representatives’ Compensation must do the following: (i) file

          with the Court a statement of his, her, or its objection(s), specifying the reason(s), if any,

          for each such objection made, including any legal support or evidence that such objector

          wishes to bring to the Court’s attention or introduce in support of such objection; and (ii)

          serve copies of the objection and all supporting authorities or evidence to Class Counsel

          and Defense Counsel. The addresses for filing objections with the Court and for service

          of such objections on counsel for the parties to this matter are as follows:


                                                    12
Case 2:16-cv-04329-GEKP Document 96-1 Filed 02/18/21 Page 13 of 16




        Clerk of the Court
        United States District Courthouse
        Eastern District of Pennsylvania
        James A. Byrne U.S. Courthouse
        601 Market Street
        Philadelphia, PA 19106

        SCHLICHTER, BOGARD & DENTON, LLP
        Attn: Univ. of Pennsylvania 403(b) Settlement
        100 S. 4th Street, Ste. 1200
        St. Louis, MO 63102
        Attorneys for Plaintiffs

        MORGAN, LEWIS, BOCKIUS LLP
       Attn: Christopher Boran (Christopher.Boran@morganlewis.com)
       77 W. Wacker Dr.
       Chicago, IL 60601-5094
       Attorneys for Defendants

B.     The objector or his, her, or its counsel (if any) must serve copies of the

objection(s) on the attorneys listed above and file it with the Court by no later than thirty

(30) calendar days before the date of the Fairness Hearing.

C.     If an objector hires an attorney to represent him, her, or it for the purposes of

making such objection pursuant to this paragraph, the attorney must serve a notice of

appearance on the attorneys listed above and file it with the Court by no later than thirty

(30) calendar days before the date of the Fairness Hearing.

D.     Failure to serve objections(s) on either the Court or counsel for the parties shall

constitute a waiver of the objection(s). Any Class Member or other person who does not

timely file and serve a written objection complying with the terms of this Order shall be

deemed to have waived, and shall be foreclosed from raising, any objection to the

Settlement, and any untimely objection shall be barred.

E.     Any party wishing to obtain discovery from any objector may, but is not required

to, serve discovery requests, including requests for documents and notice of deposition

not to exceed two (2) hours in length, on any objector within ten (10) calendar days of


                                         13
      Case 2:16-cv-04329-GEKP Document 96-1 Filed 02/18/21 Page 14 of 16




       receipt of the objection and that any responses to discovery or depositions must be

       completed within ten (10) calendar days of the request being served on the objector.

       F.      Any party wishing to file a response to an objection must do so, and serve the

       response on all parties, no later than ten (10) calendar days before the Fairness Hearing.

      9.       Appearance at Fairness Hearing: Any objector who files and serves a timely,

written objection in accordance with the terms of this Order as set out in Paragraph 5 above may

also appear at the Fairness Hearing either in person or through counsel retained at the objector’s

expense. Objectors or their attorneys intending to speak at the Fairness Hearing must serve a

notice of intention to speak setting forth, among other things, the name, address, and telephone

number of the objector (and, if applicable, the name, address, and telephone number of the

objector’s attorney) on Class Counsel and Defense Counsel (at the addresses set out above) and

file it with the Court by no later than ten (10) calendar days before the date of the Fairness

Hearing. Any objector (or objector’s attorney) who does not timely file and serve a notice of

intention to appear in accordance with this paragraph shall not be permitted to speak at the

Fairness Hearing.

      10.      Claim Form Deadline: All valid Former Participant Claim Forms must be

received by the Settlement Administrator with a postmark date no later than ________, 2021, or

electronically submitted online at www.UPenn403bSettlement.com no later than _____, 2021.

      11.      Service of Papers: Defense Counsel and Class Counsel shall promptly furnish

each other with copies of all objections that come into their possession.

      12.      Termination of Settlement: If the Settlement is terminated in accordance with

the Settlement Agreement, this Order shall become null and void, and shall be without prejudice

to the rights of the Settling Parties, all of whom shall be restored to their respective positions


                                                  14
      Case 2:16-cv-04329-GEKP Document 96-1 Filed 02/18/21 Page 15 of 16




existing the day before the Settlement Agreement Execution Date.

      13.      Use of Order: This Order shall not be construed or used as an admission,

concession, or declaration by or against the Defendants of any fault, wrongdoing, breach, or

liability, or a waiver of any claims or defenses, including but not limited to those as to the

propriety of any amended pleadings or the propriety and scope of class certification. This Order

shall not be construed or used as an admission, concession, or declaration by or against any

named plaintiff, Class Representatives, or the Settlement Class that their claims lack merit, or

that the relief requested by Plaintiffs is inappropriate, improper, or unavailable. This Order shall

not be construed or used as a waiver by any party of any arguments, defenses, or claims he, she,

or it may have, including but not limited to any objections by the Defendants to class

certification in the event that the Settlement Agreement is terminated.

      14.      Parallel Proceedings: Pending final determination of whether the Settlement

Agreement should be approved, the Class Representatives, every Class Member, and the Plans

are prohibited and enjoined from directly, through representatives, or in any other capacity,

commencing any action or proceeding in any court or tribunal asserting any of the Released

Claims against the Released Parties, including Defendants.

      15.      Class Action Fairness Act Notice: The form of notice under the Class Action

Fairness Act of 2005 (“CAFA”) submitted as Exhibit 6 to the Settlement Agreement complies

with the requirements of CAFA and will, upon mailing, discharge Defendants’ obligations

pursuant to CAFA.

      16.      Continuance of Hearing: The Court may continue the Fairness Hearing in its

discretion without direct notice to the Settlement Class, other than by notice to Class Counsel

and Defense Counsel, and any Class Member wishing to appear should check the Court’s docket


                                                 15
      Case 2:16-cv-04329-GEKP Document 96-1 Filed 02/18/21 Page 16 of 16




or call the Clerk’s office three (3) calendar days before the scheduled date of the Fairness

Hearing.



       IT IS SO ORDERED.

DATED: ________, 2021



                                          HON. GENE E.K. PRATTER.
                                          UNITED STATES DISTRICT JUDGE




                                                16
